
	

113 HRES 598 IH: Expressing the sense of the House of Representatives with respect to childhood stroke and recognizing May 2014 as “National Pediatric Stroke Awareness Month”.
U.S. House of Representatives
2014-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 598
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2014
			Mr. Himes (for himself, Mrs. Beatty, and Mr. Hastings of Florida) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives with respect to childhood stroke and
			 recognizing May 2014 as National Pediatric Stroke Awareness Month.
	
	
		Whereas a stroke, also known as cerebrovascular disease, is an acute neurologic injury that occurs
			 when the blood supply to a part of the brain is interrupted by a clot in
			 the artery or a burst of the artery;
		Whereas a stroke is a medical emergency that can cause permanent neurologic damage or even death if
			 not promptly diagnosed and treated;
		Whereas a stroke occurs in approximately 1 out of every 3,500 live births, and 4.6 out of 100,000
			 children ages 19 and under experience a stroke each year;
		Whereas a stroke can occur before birth;
		Whereas stroke is among the top 12 causes of death for children between the ages of 1 and 14 in the
			 United States;
		Whereas 20 to 40 percent of children who have suffered a stroke die as a result;
		Whereas a stroke recurs within 5 years in 10 percent of children who have had an ischemic or
			 hemorrhagic stroke;
		Whereas the death rate for children who experience a stroke before the age of 1 is the highest out
			 of all child age groups;
		Whereas there are no approved therapies for the treatment of acute stroke in infants and children;
		Whereas approximately 60 percent of infants and children who have a pediatric stroke will have
			 serious, permanent neurological disabilities, including paralysis,
			 seizures, speech and vision problems, and attention, learning, and
			 behavioral difficulties;
		Whereas such disabilities may require ongoing physical therapy and surgeries;
		Whereas the permanent health concerns of and treatments for strokes that occur during childhood and
			 young adulthood have considerable impacts on children, families, and
			 society;
		Whereas more information is necessary regarding the cause, treatment, and prevention of pediatric
			 strokes;
		Whereas medical research is the only means by which the people of the United States can identify
			 and develop effective treatment and prevention strategies for pediatric
			 strokes; and
		Whereas early diagnosis and treatment of pediatric strokes greatly improves the chances that an
			 affected child will recover and not experience a recurrence of a stroke:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes National Pediatric Stroke Awareness Month;
			(2)urges the people of the United States to support the efforts, programs, services, and organizations
			 that enhance public awareness of pediatric stroke;
			(3)supports the work of the National Institutes of Health in pursuit of medical progress on pediatric
			 stroke; and
			(4)urges continued coordination and cooperation between the Federal Government, State and local
			 governments, researchers, families, and the public to improve treatments
			 and prognoses for children who suffer from strokes.
			
